                                          Case 4:19-cv-01462-PJH Document 68 Filed 03/06/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TESLA, INC.,
                                                                                        Case No. 19-cv-01462-PJH
                                  8                   Plaintiff,

                                  9             v.                                      ORDER DIRECTING THE PARTIES
                                                                                        TO APPEAR AT THE APRIL 16, 2020
                                  10     ZOOX, INC., et al.,                            CMC
                                  11                  Defendants.                       Re: Dkt. No. 67

                                  12
Northern District of California
 United States District Court




                                  13         The court is in receipt of the parties’ stipulation to extend time for defendants to
                                  14   respond to the complaint (Dkt. 67). The court allows defendants until April 8, 2020 to file
                                  15   any such response. However, the court will not grant any additional request to continue
                                  16   the initial case management conference in this matter. That conference, scheduled for
                                  17   April 16, 2020 (Dkt. 65), remains on calendar.
                                  18         IT IS SO ORDERED.
                                  19   Dated: March 6, 2020
                                  20                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  21                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
